Citation Nr: 1759947	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-15 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for a right ear disorder.

4.  Entitlement to service connection for benign positional vertigo (BPV).


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The appellant served on a period of active duty for training (ACDUTRA) from February to July 1982.  She also reports a second period of active duty from 1984 to 1990, as reflected on a Certification of Military Service (on which her first name is misspelled) she furnished with no official seal impression.  See National Personnel Records Center (NPRC) memorandum 1864.106E (February 1, 1990) (including NA Form 13038, Certification of Military Service, among a list of documents that require an official seal impression).  Notably, the NPRC was unable to verify this period of active service or supply any related service treatment records.  Further, when informed of the unavailability of these records and requested to provide any such treatment records in her possession, the appellant did not respond.  The Board finds that, given the lack of official seal on her supplied documentation along with the NPRC's findings, the second period of service is not substantiated.  Regardless, the appellant reports an onset date of all of her conditions in 1982 when she was on ACDUTRA.  See October 2010 VA Form 21-526.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

When submitting the VA Form 9 perfecting her appeal of the aforementioned claims, the Appellant checked a box in which she declined to participate a Board hearing, but nevertheless included a handwritten requested to participate in "hearing," which the RO interpreted as a request for an RO formal hearing.  The RO accordingly scheduled this hearing, after which the Appellant withdrew her RO hearing request.  However, given the ambiguous nature of the Appellant's hearing request, in February 2017, the Board remanded this case to afford the Appellant a Board hearing.  After this remand was issued, the Appellant stated that she does not desire a Board hearing.  Thus, the Board concludes that the Appellant has been afforded ample opportunity to participate in a VA hearing of her choice, such that no further action on this matter is required.

The appeal is REMANDED to the RO.  
REMAND

Regarding the claim for a lumbar spine disorder, the appellant was afforded a VA examination in August 2011, during which her diagnoses of lumbar degenerative joint disease and lumbar fibromyositis were confirmed, and during which the examiner rendered an opinion failing to relate the appellant's spinal disorders to service.  However, as argued by the appellant, the examiner did not consider her competent reports of experiencing continuous back pain since incurring her (documented) lumbar strain during her period of ACDUTRA; accordingly, this claim must be remanded to obtain an opinion considering these reports.  

As to the claim for her currently-diagnosed BPV, a medical opinion must be obtained considering the potential relationship between her currently diagnosed BPH and her reports of experiencing (but not seeking related treatment for) dizziness and imbalance during service.  See June 2014 statement of Dr. C.E.Q.

As to the appellant's right ear and right eye disorders, while the appellant reports having such impairments, no such related diagnoses are of record.  Accordingly, her recent, outstanding VA treatment records (and any recent relevant private treatment not of record) must be obtained in order to discern whether she has been diagnosed with either of these claimed conditions.  (The Board notes that in a separate rating action not on appeal, the appellant was denied service connection for bilateral hearing loss; accordingly, the Board construes her current claim for a right ear disorder to be for a nonhearing-related ear disorder.)  If her treatment records reflect such diagnoses, the appellant must be afforded VA examinations and related medical opinions to determine the potential relationship between her current disorders and her reports of experiencing such impairments in service (although not seeking related treatment).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain any VA treatment records dated since June 2016, and request that the appellant either submit any recent private treatment for her claimed conditions not of record or submit a completed release form to allow VA to request these records on her behalf.

2.  Obtain VA medical opinions regarding the etiology of the appellant's currently-diagnosed lumbar spine disorder and BPV and any right ear (other than hearing loss) or eye disorders whose diagnoses are reflected in recent VA or private treatment records (obtained pursuant to the above directive).  After providing access to the Appellant's claims file to these medical professionals, request that they render the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or higher) that the appellant's currently-diagnosed lumbar spine disorders are related to her in-service lumbar spine strain, to specifically include consideration of her reports of experiencing continuous back pain since service; 

(b) Whether it is at least as likely as not (50 percent probability or higher) that the appellant's currently-diagnosed BPV is related to her reports of experiencing vertigo and imbalance during and since service, although not seeking any related treatment; and

(c) If recent VA or private treatment records reflect diagnoses of right eye or ear disorders (other than hearing loss) (other than hearing loss), whether it is at least as likely as not (50 percent probability or higher) that any such right eye or ear disorders are related to her reports of experiencing related impairments in service, although not seeking related treatment.  

3.  After completing the above development, and any additional development that may be warranted, readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




